United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS         February 9, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-40416
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MARIA MALDONADO,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-02-CR-310-1
                      --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Maria Maldonado was convicted of violating 21 U.S.C.

§§ 841(a)(1) & (b)(1)(A) and 18 U.S.C. § 2 after a border search

revealed cocaine hidden on her person.    Appealing her sentence,

Maldonado argues that the district court’s determination that her

testimony was not credible, and hence that she did not merit

relief under U.S.S.G. § 5C1.2, was not supported by evidence in

the record.    Because the district court identified several


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-40416
                               -2-

specific suspicious elements of Maldonado’s account that she was

not able to satisfactorily render clear, the district court’s

factual finding that Maldonado had not been sufficiently truthful

“is plausible in light of the record as a whole”.   See United

States v. Edwards, 65 F.3d 430, 432 (5th Cir. 1995); United

States v. Flanagan, 80 F.3d 143, 145 (5th Cir. 1996).   The ruling

of the district court is AFFIRMED.